Order entered November 20, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00525-CR

                              MARK JOHN THEDE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-82447-2012

                                           ORDER
       The Court REINSTATES the appeal.

       On October 24, 2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On November 18, 2014, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the October 24, 2014 to the extent it requires findings.

       The October 24, 2014 order also required the trial court to prepare and file a certification

of appellant’s right to appeal. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803

(Tex. Crim. App. 2013). We have not yet received the certification
       Accordingly, we ORDER the trial court to file, within FIFTEEN DAYS of the date of

this order, a completed certification of appellant’s right to appeal that accurately reflects the trial

court proceedings.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable John Roach, Jr., Presiding Judge, 296th Judicial District Court; the Collin County

District Clerk; and to counsel all parties.


                                                       /s/     ADA BROWN
                                                               JUSTICE